Title: From Thomas Boylston Adams to William Smith Shaw, 13 October 1803
From: Adams, Thomas Boylston
To: Shaw, William Smith



Dear William,
Philadelphia 13th: October 1803.

I received your favor of the 3d: in due course with a letter from Washington for my Brother. I have this moment taken from the Post Office a letter from him to me, written at New Ark, where he has been detained by the illness of his wife, since Sunday the 9th: inst: He expected however to be on his journey again on Wednesday, and hopes to be at Frankford, friday or Saturday.
I will thank you to inform Mr: R T Paine that I have not been able to collect the draft he sent me, on account of the absence of the drawee. He was at Baltimore instead of Bristol, where Mr: Paine supposed he was when he sent me the order—I hope to send him the money ere long—
I have nothing new to add—As to our Elections here—I hope soon to be beyond the reach of all such damned beings as are chosen to office in this State—My Resolution is fixed for as speedy a removal as practicable, from a place—But softly—I scorn to abuse Philadelphia—You will say nothing about my plan, unless you think proper. I have yet much to do before I can quit, and therefore Know not myself how soon it will be—I hope nevertheless before the first of December—
I am, dear William / Your’s Sincerely
T B A—
PS. If you do not deliver the enclosed—put it under a cover.

